Citation Nr: 1541740	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-27 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with alcohol dependence, rated 50 percent disabling from November 5, 2008; and rated 70 percent disabling from February 18, 2014.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 18, 2014.

3. Entitlement to a TDIU on and after February 18, 2014. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The above-referenced rating decision granted service connection for PTSD with alcohol dependence, rated as 30 percent disabling.  In April 2010, the Veteran expressed disagreement with the initial rating.  In July 2012, the RO issued a rating decision that assigned an initial rating of 50 percent for PTSD with alcohol dependence.  In March 2015, the RO issued a rating decision that granted an increased rating of 70 percent, effective February 18, 2014.  Although higher ratings were granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the award of service connection nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of entitlement to a higher initial rating for PTSD and entitlement to a TDIU prior to February 18, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period on and after February 18, 2014, the Veteran has a disability rating of greater than 40 percent arising from his PTSD with alcohol dependence, and a combined disability rating of 70 percent.  

2. For the period on and after February 18, 2014, the Veteran has suffered from symptoms of occupational impairment due to his service-connected PTSD that include: inability to establish and maintain effective relationships, impaired impulse control, unprovoked irritability with periods of violence, impaired judgment, and difficulty adapting to a work-like setting.

3. With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

For the period on and after February 18, 2014, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Throughout the appeal period, the Veteran has indicated that his PTSD symptoms forced him into retirement in 2004 and have rendered him unable to establish or maintain gainful employment since that time. 

As an initial matter, the Board notes that entitlement to TDIU has not been developed or adjudicated by the AOJ.  In the present case, however, because the claim for TDIU is part and parcel of the adjudication of the claim for an increased evaluation of his PTSD with alcohol dependence, and considering that the Board is granting in full the benefit sought (for the period being addressed), the Board finds there is no prejudice to the Veteran by deciding the issue of TDIU in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The question is whether the Veteran's service-connected disorders, without regard to nonservice-connected disorders, lack of work skills or advancing age, made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

As of February 18, 2014, the Veteran has been in receipt of service connection for PTSD with alcohol dependence, evaluated as 70 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined disabling rating is 70 percent.  38 C.F.R. § 4.25.  As the Veteran combined rating is at least 70 percent and one of his service-connected disabilities is rated at least 40 percent disabling, the Veteran meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU. 

The remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background. 

An August 2012 joint letter from the Veteran's counselor and his social worker, states that the severity of Veteran's PTSD symptoms impact every aspect of his social, emotional, and occupational functioning.  The letter reports that the Veteran's symptoms include: an inability to establish and maintain effective relationships, suicidal thoughts, neglect of personal appearance and hygiene, irritability, rage, difficulty trusting others, problems with authority, paranoia, and difficulty adapting to work like setting.  

In February 2014, the Veteran underwent a VA mental health evaluation.  The Veteran reported having verbal confrontations with strangers, particularly when he thinks someone is looking at him or watching him.  The examiner opined that the Veteran had occupational impairment due to his PTSD.  It was noted that the Veteran has not been employed since 2004 when he was asked to retire early from his job as a printing production supervisor.  The Veteran reported that he did a good job in his position, but had frequent conflicts with the people he was supervising and with his supervisors.  He stated that his supervisor described him as a "time bomb," and that he was asked to retire due to his "temper tantrums" and his level of alcohol use.  The examiner noted that the Veteran suffers from symptoms that include: difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, such as unprovoked irritability with periods of violence, and impaired judgment. 

After carefully reviewing all the evidence on file, the Board finds that the evidence of record indicates that the Veteran's mental condition has prohibited him from gaining or maintaining substantial gainful employment for the period on or after February 18, 2014.  The Veteran's treatment records, particularly those from the San Jose Vet Center, indicate the Veteran is unable to establish and maintain effective relationships that would be required in a work environment.  Further, the Veteran has a documented history of problems dealing with co-workers and unprovoked irritability with periods of violence.  Even if the Veteran was able to perform some work that wouldn't involve interactions with others, the February 2014 examiner indicated that the Veteran's condition caused impairment in his cognitive functioning that reduced his ability to complete simple tasks and caused deficits in short-term memory.  Given these findings, along with the evidence illustrating that he stopped working because of his inability to cooperate with his co-workers and supervisors, the Board finds that the evidence sufficiently demonstrates that he is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports assignment of TDIU for the period on and after February 18, 2014.


ORDER

For the period on and after February 18, 2014, entitlement to TDIU is granted subject to the regulations governing the award of monetary benefits.



REMAND

The Board finds that additional development must be conducted prior to adjudication of the remaining issues on appeal.  Particularly, the Board finds that the Veteran's updated treatment records must be obtained from the San Jose Vet Center.  In the Veteran's VA Form 9, the Veteran reported that his condition was causing problems with processing and communication, hallucinations, and homicidal ideation that were not discussed with the February 2014 VA examiner.  He also reported that his mental condition had deteriorated to the extent that he could no longer go outside to walk or exercise due to fear of unexpected confrontation.  The Board notes that the Veteran's records from the San Jose Vet Center have not been obtained since June 2010.  As these records may support the Veteran's claim for a higher rating for PTSD, the Board finds that these treatment records should be obtained prior to adjudication by the Board. 

The Veteran's current disability rating for the period prior to February 18, 2014 would not meet the schedular criteria for TDIU.  However, since any decision with respect to the claim for increased rating for PTSD may affect the Veteran's claim for TDIU, the claim for a TDIU, prior to February 18, 2014, is inextricably intertwined with the claim for a higher rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain the medical records related to the Veteran's mental health treatment from the San Jose Vet Center since June 2010 and associate these records with the claims file.

2. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


